Citation Nr: 1445508	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-20 128	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for spondylolisthesis, L5-S1, status post spinal fusion.

2.  Entitlement to a schedular rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a schedular rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an extraschedular rating for spondylolisthesis, L5-S1, status post spinal fusion, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Oakland, California, RO. 

In August 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014, he, by his authorized representative, withdrew his hearing request. 

In a September 2014 brief, the Veteran's representative raised the issue of whether Veteran is unemployable due, in part, to the service-connected back disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a September 2014 brief, the Veteran's representative raised the issues of entitlement to service connection for hearing loss; a knee disability, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) and back disability; and hypertension, smoking, and alcohol abuse, due to service-connected PTSD.   The Board cannot take original jurisdiction of these claims.  They are referred to the RO for appropriate action.

The issue of entitlement to a TDIU is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's back disability has manifested with forward flexion of the thoracolumbar spine to no worse than 40 degrees and functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination causing additional disability beyond that reflected on range of motion testing.  There is no evidence of ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or neurologic abnormalities, other than service-connected radiculopathy.

2.  The Veteran's experiences no worse than moderate, left and right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating, but no higher, for the service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a 20 percent schedular rating, but no higher, for service-connected left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2013).

3.  The criteria for a 20 percent schedular rating, but no higher, for service-connected right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard March 2008 letter satisfied the duty to notify provisions.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in April 2008, June 2008, and May 2011 and an addendum opinion was rendered in August 2011.  The Board finds that the April 2008 VA medical opinion is inadequate for rating purposes.  The examination report did not include the criteria needed to rate the Veteran's disabilities and the examiner's opinion was unfavorable to the Veteran's claims.  For these reasons, exclusion of the examination will not prejudice the Veteran.  The record does not reflect that the other examinations and opinion are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).   Thus, VA's duty to assist has also been met.

Back Disability

The Veteran seeks a rating in excess of 20 percent for his service-connected back disability, which is currently rated under Diagnostic Code 5242 for "degenerative arthritis of the spine."

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In February 2008, VA received the Veteran's claim for an increased rating.  In March 2008, the Veteran reported pain, cramping, and numbness in the lower extremities while walking. In April 2008, the Veteran's co-workers reported that the Veteran's back pain precludes him from walking to different parts of their building and lifting and that he missed 14 days of work between January and March 2008 due to back pain.   

A June 2008 VA examination report shows that the Veteran reported that back pain affects activities of daily living, the performance of occupational duties (U.S. Postal Service, clerk), recreational activities, and his ability to drive.  He reported that physical activity causes the pain to flare up; the flare-ups can be severe and can last for hours to days; the flare-ups of pain can be on a daily basis.  He also reported using a back brace and cane to aid with ambulation and that he can walk for five minutes before having increased pain.

On examination of the thoracolumbar spine, range of motion included forward flexion to 41 degrees, with objective evidence of pain at 41 degrees.  There was no additional function loss on repetitive range of motion testing.  Pain and lack of endurance contributed to the Veteran's back disability.  On examination of the nerves, there is no atrophy and muscle strength, sensation, and reflexes of the lower extremities were normal.

A November 2010 neurological assessment shows absent ankle jerks and mildly reduced sensation in the lower extremities.  The Veteran denied bowel and bladder incontinence during an April 2011neurological assessment.

A May 2011 VA examination report shows that the Veteran experienced symptoms of functional loss similar to those noted during the June 2008 VA examination.  The Veteran added that he experienced three episodes, during which he suddenly became numb in the lower extremities and tended to fall.

On examination of the thoracolumbar spine, range of motion included forward flexion to 40 degrees, with objective evidence of pain at 40 degrees.  There was no additional function loss on repetitive range of motion testing.  The examiner noted that the following factors contribute to the Veteran's back disability: pain, fatigue, weakness, lack of endurance, and incoordination.  On examination of the nerves, there was no weakness, atrophy, fasciculation, involuntary movements, or tremors.  Reflexes and sensations were reduced in the lower extremities. The examiner confirmed bilateral sciatic pain distribution in L5-Sl lumbar radicular distribution by EMG test.

In August 2011, the VA examiner rendered an addendum to the May 2011 report that outlines some of the Veteran's medical history.

During the pendency of the appeal, at worst, forward flexion of the thoracolumbar spine was limited to 40 degrees.  This is shown by the May 2011 VA examination report.  The next higher rating, a 40 percent rating, requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the next higher rating is not warranted on the basis of objective range of motion measurements.

The Board finds, however, that the next higher rating, a 40 percent, is warranted on the basis of functional loss due to pain, fatigue, weakness, lack of endurance, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The Veteran, his family, and co-workers provided credible reports that the Veteran's back disability becomes increasingly disabling with ongoing activity, such as walking, standing, or bending.  For instance, nearly all of the lay statements indicate that the Veteran cannot walk or stand for more than a few minutes.  And two of the Veteran's co-workers reported that he cannot pick items up from the floor because he cannot stand back up without assistance.  One of the Veteran's co-workers witnessed him fall to his knees in pain.  The VA examination reports show functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination.  In reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, his back disability is manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating, 40 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The criteria for the next higher rating, a 50 percent, have not been met at any point during the rating period on appeal.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine or neurological abnormalities other than service-connected radiculopathy.   Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.  

In sum, the evidence supports a 40 percent rating, but no higher, for the back disability.

Radiculopathy of the Lower Extremities

Currently, the radiculopathy of the left and right lower extremities is rated as 10 percent disabling under 38 C.F.R. § 4.124(a), Diagnostic Code 8521, covering paralysis of the external popliteal nerve.

The Board first notes that the Veteran is more appropriately rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8520, covering paralysis of the sciatic nerve.  The Veteran has consistently been diagnosed with impairment of the sciatic nerve.  As such, this Diagnostic Code is more appropriate in rating the Veteran's lower extremity radiculopathy.  This Diagnostic Code also affords the Veteran the potential for a higher rating than Diagnostic Code 8521.

Applying the rating criteria to the evidence above, the Board finds that a rating of 20 percent, but no higher, is warranted.  A rating of 20 percent for the sciatic nerve is warranted for moderate, incomplete paralysis, and a rating in excess of 20 percent requires more severe (moderately severe or higher) incomplete or complete paralysis.  In this case the medical evidence of record reflects the Veteran's lower extremities had decreased sensation and reflexes along with along with pain, numbness, and some findings of absent ankle jerk.  The Board finds that the Veteran's symptoms more nearly approximate a 20 percent rating, representing moderate, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.7.  The Veteran, however, has not met the criteria for a rating in excess of 20 percent at any point during the rating period, as his symptoms were mostly sensory.  The Veteran had full muscle strength and there is no lay or medical evidence of foot drop or atrophy.  Accordingly, the Board finds that a rating of 20 percent is appropriate during the pendency of the appeal and a preponderance of the evidence is against an even higher rating.


ORDER

A 40 percent schedular rating, but no higher, for spondylolisthesis, L5-S1, status post spinal fusion is granted, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent schedular rating, but no higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent schedular rating, but no higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks a TDIU.  The evidence at least suggests that the Veteran's service-connected back disability precludes physically demanding employment.  See statements from the Veteran's co-workers (Sept. 2002 and Apr. 2008) and VA examination reports (Jun. 2008 and May 2011).  The evidence, however, is insufficient to determine whether his service-connected disabilities preclude sedentary employment.  Accordingly, reexamination and a medical opinion are warranted.  Additionally, a remand will allow the RO to provide notice as to the TDIU issue and consider this aspect of the appeal in the first instance.

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative regarding the information and evidence necessary to substantiate the claim for TDIU.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to elicit information regarding the Veteran's education, training, and work history.  

The examiner is to report how the Veteran's service-connected disabilities impact his ability to work, including by providing an opinion as to whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, without consideration of advancing age or nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


